The Supreme Court denied the defendant’s motion for resentencing solely on the ground that his status as a reincarcerated parole violator rendered him ineligible for relief under the Drug Law Reform Act of 2009, codified at CPL 440.46. However, “prisoners who have been paroled, and then reincarcerated for violating their parole, are not for that reason barred from seek*874ing relief under the statute” (People v Paulin, 17 NY3d 238, 242 [2011]; People v Phillips, 82 AD3d 1011, 1012 [2011]).
Accordingly, the order appealed from must be reversed and the matter remitted to the Supreme Court, Kings County, for a consideration of the merits of the defendant’s motion and a new determination thereafter. Florio, J.E, Dickerson, Chambers and Cohen, JJ., concur.